ACCEPTED
                                                                            FILED: 10/27/2015 1:59:27 PM 02-15-00338-cv
                                                                                          SECOND COURT OF APPEALS
                                                                            SHERRI ADELSTEIN
                                                                            Denton County DistrictFORT
                                                                                                   ClerkWORTH, TEXAS
                                                                                                  11/3/2015 11:34:07 AM
                                                                            By: Kelly Smith, Deputy
                                                                                                        DEBRA SPISAK
                                   Cause No. 14-02914-158                                                     CLERK


SARAH SWANSON,                                 §                IN THE DISTRICT COURT
                                               §
               Plaintiff,                      §                             FILED IN
                                                                      2nd COURT OF APPEALS
v.                                             §                DENTON COUNTY,
                                                                        FORT WORTH,TEXASTEXAS
                                               §                      11/3/2015 11:34:07 AM
TOWN OF SHADY SHORES                           §                           DEBRA SPISAK
                                               §                               Clerk
               Defendant.                      §                442nd JUDICIAL DISTRICT

 DEFENDANT TOWN OF SHADY SHORES’ NOTICE OF ACCELERATED APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant Town of Shady Shores, and gives notice of its desire to take an

accelerated appeal of the 442nd Judicial District Court, Denton County, Texas’, orders denying

Defendant’s No-Evidence and Traditional Motions for Summary Judgment, which sought

dismissal of Plaintiff’s claims based on the Court’s lack of subject matter jurisdiction due to

Defendant’s entitlement to governmental immunity.        The orders denying Defendant’s No-

Evidence and Traditional Motions for Summary Judgment were signed on October 21, 2015.

The District Court cause number is 14-02914-158 and the style of the case is Sarah Swanson v.

Town of Shady Shores.

       This Accelerated Appeal is taken pursuant to Texas Civil Practice & Remedies Code

§51.014(a)(8) and Rule 28.1 of the Texas Rules of Appellate Procedure. See Austin State Hosp.

v. Graham, 347 S.W.3d 298, 300 (Tex. 2011), citing Tex. Dep't of Criminal Justice v. Simons,

140 S.W.3d 338, 349 (Tex. 2004) and Harris County v. Sykes, 136 S.W.3d 635, 638 (Tex. 2004).

Defendant hereby invokes the automatic stay of all other proceedings in the trial court pending

resolution of this appeal. TEX. CIV. PRAC. & REM. CODE §51.014(b).

       This Accelerated Appeal is taken to the Second Court of Appeals at Fort Worth, Texas.

This notice of appeal is filed by the Town of Shady Shores.


27623/494909



                                                001
                                             Respectfully submitted,

                                             FANNING HARPER MARTINSON
                                             BRANDT & KUTCHIN, P.C.

                                               /s/ Thomas P. Brandt
                                             THOMAS P. BRANDT
                                              State Bar No. 02883500
                                              tbrandt@fhmbk.com
                                             JOSHUA A. SKINNER
                                              State Bar No. 24041927
                                              jskinner@fhmbk.com
                                             LAURA O’LEARY
                                              State Bar No. 24072262
                                              loleary@fhmbk.com

                                             Two Energy Square
                                             4849 Greenville Ave. Suite 1300
                                             Dallas, Texas 75206
                                             (214) 369-1300 (office)
                                             (214) 987-9649 (telecopier)

                                             ATTORNEYS FOR DEFENDANT
                                             TOWN OF SHADY SHORES

                                   CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically through the Court’s electronic filing manager, mailed, by commercial delivery
service, faxed, emailed or hand delivered to all attorneys of record, in compliance with Rule 21a
of the Texas Rules of Civil Procedure, on the 27th day of October, 2015.

                                               /s/ Thomas P. Brandt
                                             THOMAS P. BRANDT




27623/494909



                                                 002